DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
 
Status of Claims
Claims 1, 11 and 18 have been amended, claim 17 has been canceled; and claim 1 – 16 and 18 – 24 are now pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 7, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford et al. (US 2015/0258431) in view of Rimon et al. (US 2016/0093105).
As to claim 1, Stafford discloses a system (figs 5, 15 and 17 [0287]), including: a head mounted display (HMD) configured to display virtual content (HMD 510 of figs. 5, 15 correspondent to 1720 of fig. 17 and console 106 of fig. 17, wherein HMD and console are interpreted as a single unit), the HMD including: a display device (display [0127] correspondent to display 1722 of fig. 17); a camera (camera 512 of fig 5); an illumination device (light emitter [0132], [0148]); and a controller controlling operation of the HMD (processor 1710 of fig. 17); and an external device paired with the HMD (wearable device 102A or 102B  of figs. 5, 7, 15 correspondent to 126 of fig. 17, processor parses the image data to obtain relative positions and relative orientations of the head of the user with respect to each hand of the user 302 [0132]), the external device including: an interface device (camera of 126 of fig. 17); at least one active marker detectable by the camera of the HMD (light emitting diodes [0134], [0148]); at least one passive marker detectable by the camera of the HMD (reflectors detected by HMD [0132], [0148]); and a controller controlling operation of the external device 
But fails to explicitly disclose that virtual content displayed by the HMD is aligned with an input surface of the external device.
In the same field of virtual reality systems, Rimon discloses an HMD (802 of fig. 8a) configured to display virtual content (figs. 8B and 8D [0092 – 0104]), wherein a controller (computer 806 of fig. 8A) is configured to control a display device (HMD 802 of fig. 8A) such that virtual content displayed by the HMD is aligned with an input surface of the external device (displaying virtual display device 814 aligned with input surface of device 804 [0101 – 0104]) in response to detection of at least one of the at least one active marker or the at least one passive marker within a field of view of the camera of the HMD (tracking controller 104 (correspondent to device 804) using included light [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stafford and teachings of Rimon, such that the external device was provided with input surface and 
As to claim 2 (dependent on 1), Stafford discloses the system, wherein the at least one passive marker includes a retroreflective marker that is detectable by the camera of the HMD in response to illumination of the retroreflective marker by the illumination device of the HMD (retroreflector detected by camera of HMD [0148]).  
As to claim 3 (dependent on 2), Stafford discloses the system, wherein the at least one active marker includes: a first active marker at a first position on the external device (multiple light emitting diodes in various positions of fig. 7A [0148]); and a second active marker at a second position on the external device (multiple light emitting diodes in various positions of fig. 7A [0148]); and the at least one passive marker includes a retroreflective marker at a third position on the external device (multiple retroreflectors at various positions, wherein wearable device is made from combination thereof [0148]).  
As to claim 4 (dependent on 3), Stafford discloses the system, wherein the first active marker includes a light source that selectively emits light detected by the camera of the HMD (multiple light emitting diodes in various positions of fig. 7A detected by camera of HMD 510 [0148]); and the second active marker includes a light source that selectively emits light detected by the camera of the HMD (multiple light emitting diodes in various positions of fig. 7A detected by camera of HMD 510 [0148]).  
claim 5 (dependent on 4), Stafford discloses the system, wherein at least one of an intensity of the light emitted by the light source of the first active marker is different than an intensity of the light emitted by the light source of the second active marker (first and second active markers have light of different intensities [0221]); or a pattern of the light emitted by the light source of the first active marker is different than a pattern of the light emitted by the light source of the second active marker (first and second active markers have light of different color [0101], [0221], wherein wavelength of light corresponds to pattern of light).  
As to claim 6 (dependent on 3), Stafford discloses the system, wherein, when the external device is within the field of view of the camera of the HMD, the first active marker and the second active marker are detectable by the camera (emitter markers are detectable by camera of HMD [0148]); and the retroreflective marker is detectable by the camera in response to illumination of the field of view of the camera by the illumination device (reflective markers are detectable by the camera [0132 – 0134], [0148] figs. 5, 15).  
As to claim 7 (dependent on 6), Stafford discloses the system, wherein the controller of the external device is configured to control operation of the first active marker and the second active marker (processor [0104]), and the controller of the external device is configured to control operation of the illumination device during a block of operation time in which the external device is within the field of view (illuminating light emitters with various patterns or colors [0100 - 0104] and [0123 - 0140]), such that during at least one period within the block of operation time [0100 - 0103], [0123 - 0140], the first active marker is on, and is detectable by the camera of the 
As to claim 21 (dependent on 1), Stafford discloses the system, wherein the controller of the HMD (1710 of fig. 17) is configured to control the display device (display of 1722 of fig. 17) such that the virtual content displayed by the HMD (virtual content as shown in figs. 18A and 18B) maintains alignment with a position and an orientation of the interface device of the external device (maintains alignment with the external device of fig. 18A and 18B and since C1 and C2 are fixed, indirectly maintaining alignment with C1 and C2) while the external device is detected within the field of view of the camera of the HMD (camera 512 generates image data of the wearable device position [0123] and the image data of the wearable device position is used for displaying virtual objects [0226 – 0229]). 
As to claim 22 (dependent on 1), Stafford discloses the system, wherein the interface device includes at least one of an input device or an output device (cameras of 126 are input devices), and wherein the controller of the HMD (1710 of fig. 17) is configured to control the display device (display of 1722 of fig. 17) to display virtual .  

Claims 9 – 15, 18 – 19, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford in view of Rimon and Mach at al. (US 2019/0279428).
As to claim 9 (dependent on 7), Stafford discloses the system, wherein the controller of the HMD is configured to: detect position data of the external device based on detection of the first active marker, the second active marker, and the passive marker (determining position of wearable device based on active and passive markers [0148]); determine the position data with at least one of acceleration data or orientation data received from the external device (detecting movement data from inertial sensors [0149]wherein wearable device includes both markers and inertial sensors [0150]); and determine a six-degree-of-freedom (6DOF) position of the external device relative to the HMD based on the position data (determining position of wearable device with respect to camera [0151]), but Stafford in view of Rimon does not explicitly disclose that the position is determined based on combined position data and at least one of acceleration data or orientation data.  
In the same field of endeavor, Mack discloses augmented reality system (TITLE) wherein object position is determined both using optical data and IMU data [0037], wherein position is determined based on combined position data and at least one of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stafford in view of Rimon and the teachings of Mack, such that position was determined based on combined position data and at least one of acceleration data as disclosed by Mack, with motivation to correct possible drift in acceleration data (Mack [0037]).
As to claim 10 (dependent on 9), Stafford discloses the system, wherein the controller of the HMD is configured to control operation of the display device to display the virtual content in an augmented reality environment, at a position corresponding to the determined 6DOF position of the external device (processor 1716 of the HMD 1720 renders image data regarding a state of a virtual object to display the state of the virtual object on a display screen 1122 [0208] representing users hands in augmented reality [0003] wherein wearable devices manipulate objects in augmented reality [0062]).  
As to claim 11, Stafford discloses a computer-implemented method (figs 5, 15 and 17 [0287]), comprising: detecting, by a camera (camera 512 of fig 5, wherein the HMD 510 includes any number of cameras, e.g., one camera for detecting infrared light, another camera for detecting visible light [0138]) of a head mounted display (HMD) (HMD 510 of figs. 5, 15 correspondent to 1720 of fig. 17 and console 106 of fig. 17, wherein HMD and console are interpreted as a single unit), at least one active marker (infrared light emitters of devices 102A and 102B [0134]) and at least one passive marker (light reflected from wearable device [0132]) on an external device (wearable device 102A or 102B  of figs. 5, 7, 15 correspondent to 126 of fig. 17) within a field of 
In the same field of virtual reality systems, Rimon discloses an HMD (802 of fig. 8a) configured to display virtual content (figs. 8B and 8D [0092 – 0104]), wherein a controller (computer 806 of fig. 8A) is configured to control a display device (HMD 802 of fig. 8A) such that virtual content displayed by the HMD is aligned with an input surface of the external device (displaying virtual display device 814 aligned with input surface of device 804 [0101 – 0104]) in response to detection of at least one of the at least one active marker or the at least one passive marker within a field of view of the camera of the HMD (tracking controller 104 (correspondent to device 804) using included light [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stafford and teachings of Rimon, such that the external device was provided with input surface and the virtual content displayed by the HMD was aligned with the input surface of the external device as disclosed by Rimon, with motivation to controls a virtual touch sensitive surface defined in the virtual environment by providing touch-based input in the real world (Rimon [0102]).
Stafford in view of Rimon does not explicitly disclose that the position is determined based on combined position data and at least one of acceleration data or orientation data.
In the same field of endeavor, Mack discloses augmented reality system (TITLE) wherein object position is determined both using optical data and IMU data [0037], wherein position is determined based on combined position data and at least one of acceleration data or orientation data (correct position is determined by combining optical and IMU data [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stafford and the teachings of Mack, such that position was determined based on combined position data and at least one of acceleration data as disclosed by Mack, with motivation to correct possible drift in acceleration data (Mack [0037]).
As to claim 12 (dependent on 11), Stafford discloses the computer-implemented method, wherein detecting the at least one active marker includes: detecting a first active marker at a first position on the external device (multiple light emitting diodes in various positions of fig. 7A [0148]); and detecting a second active marker at a second position on the external device (multiple light emitting diodes in various positions of fig. 7A [0148]); and detecting the at least one passive marker includes: -3-Attorney Docket No. 0059-792001detecting a retroreflective marker at a third position on the external device (multiple retroreflectors at various positions, wherein wearable device is made from combination thereof [0148]).  
As to claim 13 (dependent on 12), Stafford discloses the computer-implemented method, wherein detecting the first active marker includes detecting light selectively emitted by a light source of the first active marker (multiple light emitting diodes in various positions of fig. 7A detected by camera of HMD 510 [0148]); detecting the 
As to claim 14 (dependent on 13), Stafford discloses the computer-implemented method, wherein at least one of: an intensity of the light emitted by the light source of the first active marker is different than an intensity of the light emitted by the light source of the second active marker (first and second active markers have light of different intensities [0221]); or a pattern of the light emitted by the light source of the first active marker is different than a pattern of the light emitted by the light source of the second active marker (first and second active markers have light of different color [0101], [0221], wherein wavelength of light corresponds to pattern of light).  
As to claim 15 (dependent on 13), Stafford discloses the computer-implemented method, wherein, during a block of operation time in which the external device is within the field of view of the camera (illuminating light emitters with various patterns or colors [0100 - 0104] and [0123 - 0140]), detecting the first active marker, detecting the second active marker, and detecting the retroreflective marker includes (wearable device comprises combination of active and retroreflective markers [0148], wherein active marker is turned on and detected during a period of operation [0100 - 0103], [0123 - 0150]): detecting the first active marker during at least one period within the block of operation time when the first active marker is on and is detectable by the camera of the 
As to claim 23 (dependent on 11), Stafford discloses the computer-implemented method, wherein displaying the virtual content (virtual content as shown in figs. 18A and 18B) at the position corresponding to the determined 6DOF position of the external device (processor 1716 of the HMD 1720 renders image data regarding a state of a virtual object to display the state of the virtual object on a display screen 1122 [0208] representing users hands in augmented reality [0003]; displaying virtual image 1810, 1812 or 1814 aligned with respect to devices 102 of fig. 18, [0226 – 0229]) includes maintaining alignment of the displayed virtual content with the 6DOF position of an interface device of the external device (maintains alignment with the external device of fig. 18A and 18B and since C1 and C2 are fixed, indirectly maintaining alignment with C1 and C2) while the external device is detected within the field of view of the camera of the HMD (camera 512 generates image data of the wearable device position [0123] and 
As to claim 18, Stafford discloses (figs 5, 15 and 17 [0287]) a non-transitory, computer-readable medium having instructions stored thereon that, when executed by a computing device, cause the computing device to: detect, by a camera (camera 512 of fig 5, wherein the HMD 510 includes any number of cameras, e.g., one camera for detecting infrared light, another camera for detecting visible light [0138]) of the computing device (HMD 510 of figs. 5, 15 correspondent to 1720 of fig. 17 and console 106 of fig. 17, wherein HMD and console are interpreted as a single unit), at least one active marker (infrared light emitters of devices 102A and 102B [0134], light emitting diodes [0148]) and at least one passive marker (light reflected from wearable device [0132], multiple retroreflectors at various positions, wherein wearable device is made from combination thereof [0148]) on an external device (wearable device 102A or 102B  of figs. 5, 7, 15 correspondent to 126 of fig. 17) that is within a field of view of the camera (camera of HMD [0148]), the external device being paired with the computing device (processor parses the image data to obtain relative positions and relative orientations of the head of the user with respect to each hand of the user 302 [0132]); detect, by a processor of the computing device (0125], processor 1710 of fig. 17), position data of the external device based on the detection of the at least one marker (The camera 512 of the HMD 510 generates image data of an item, e.g., the hands of the user 302 including the wrists of the user and/or fingers of the user, palms of the user 302, wearable devices 102A and 102B worn by the user 302, etc. [0123], the game processor of the game console 106 determines a position and orientation of an item 
trigger for display, by a display device of the computing device, virtual content at a position corresponding to the determined 6DOF position of the external device (processor 1716 of the HMD 1720 renders image data regarding a state of a virtual object to display the state of the virtual object on a display screen 1122 [0208] representing users hands in augmented reality [0003]; displaying virtual image 1810, 1812 or 1814 aligned with respect to devices 102 of fig. 18, [0226 – 0229]), but does not explicitly disclose that virtual content displayed by the HMD is aligned with an input surface of the external device; and the position is determined based on combined position data and at least one of acceleration data or orientation data.  
In the same field of virtual reality systems, Rimon discloses an HMD (802 of fig. 8a) configured to display virtual content (figs. 8B and 8D [0092 – 0104]), wherein a controller (computer 806 of fig. 8A) is configured to control a display device (HMD 802 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stafford and teachings of Rimon, such that the external device was provided with input surface and the virtual content displayed by the HMD was aligned with the input surface of the external device as disclosed by Rimon, with motivation to controls a virtual touch sensitive surface defined in the virtual environment by providing touch-based input in the real world (Rimon [0102]).
Stafford in view of Rimon does not explicitly disclose that the position is determined based on combined position data and at least one of acceleration data or orientation data.
In the same field of endeavor, Mack discloses augmented reality system (TITLE) wherein object position is determined both using optical data and IMU data [0037], wherein position is determined based on combined position data and at least one of acceleration data or orientation data (correct position is determined by combining optical and IMU data [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stafford and the teachings of Mack, such that position was determined based on combined position data 
As to claim 19 (dependent on 18), Stafford discloses the non-transitory, computer-readable medium, wherein, in detecting the at least one marker, the instructions cause the computing device to: detect a first active marker at a first position on the external device based on light emitted by a light source of the first active marker (multiple light emitting diodes in various positions of fig. 7A detected by camera of HMD 510 [0148]); detect a second active marker at a second position on the external device based on light emitted by a light source of the second active marker (multiple light emitting diodes in various positions of fig. 7A detected by camera of HMD 510 [0148]); and detect a retroreflective marker at a third position on the external device based on light, emitted by an illumination device of the computing device and reflected back to the camera by the retroreflective marker (reflective markers are detectable by the camera [0134 – 0134], [0148] figs. 5, 15).  
As to claim 24 (dependent on 18), Stafford discloses the non-transitory, computer-readable medium, wherein, in displaying the virtual content (virtual content as shown in figs. 18A and 18B) at the position corresponding to the determined 6DOF position of the external device (processor 1716 of the HMD 1720 renders image data regarding a state of a virtual object to display the state of the virtual object on a display screen 1122 [0208] representing users hands in augmented reality [0003]; displaying virtual image 1810, 1812 or 1814 aligned with respect to devices 102 of fig. 18, [0226 – 0229]), the instructions cause the computing device to maintain an alignment of the displayed virtual content the 6DOF position of the external device (maintains alignment .  

Allowable Subject Matter
Claims 8, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 8 (dependent on 7), Stafford discloses the system, wherein during the at least one period in which the first active marker is on, the second active marker is off (first emitter emits light while others are off [0100]), and the illumination device is off; during the at least one period in which the second active marker is on, the first active marker is off (second emitter emits light while others are off [0100]), and the illumination device is off; but fails to disclose that 
during the at least one period in which the first active marker is on the illumination device is off; during the at least one period in which the second active marker is on the illumination device is off; and during the at least one period in which the illumination device is on, the first active marker is off, and the second active marker is off.  (Emphasis Added.)

As to claim 16 (dependent on 15), Stafford discloses the computer-implemented method, wherein detecting the first active marker includes detecting the first active marker during the at least one period in which the first active marker is on, the second active marker is off (first emitter emits light while others are off [0100]), and the illumination device is off; detecting the second active marker includes detecting the second active marker during the at least one period in which the second active marker is on, the first active marker is off (first emitter emits light while others are off [0100]), and the illumination device is off; but fails to disclose 
detecting the first active marker includes detecting the first active marker during the at least one period in which the first active marker is on the illumination device is off; detecting the second active marker includes detecting the second active marker during the at least one period in which the second active marker is on the illumination device is off; and detecting the retroreflective marker includes detecting the retroreflective marker during the at least one period in which the illumination device is on, the first active marker is off, and the second active marker is off.  (Emphasis Added.)

As to claim 20 (dependent on 19), Stafford discloses the non-transitory, computer-readable medium, wherein, during a block of operation time in which the external device is within the field of view of the camera of the computing device, in 
detect the first active marker includes detecting the first active marker during the at least one period in which the first active marker is on the illumination device is off; detect the second active marker includes detecting the second active marker during the at least one period in which the second active marker is on the illumination device is off; and detect the retroreflective marker includes detecting the retroreflective marker during the at least one period in which the illumination device is on, the first active marker is off, and the second active marker is off.  (Emphasis Added.)

Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1, 11 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument to address newly amended claimed subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623